DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the applicant’s amendment received 06/07/2022. Claims 1-20 are pending. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below.
Response to Arguments
The amendments made to claim 19 overcome the previous 112(d) rejection of claim 19 and the rejection has been withdrawn.
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant argues Berger and Donlon fail to disclose or suggest “the inflatable balloon is configured to be inflated to occlude the perforation during removal of an implanted cardiac lead from a patient, wherein the first lumen is configured to receive the implanted cardiac lead such that the catheter shaft is configured to be advanced along the implanted cardiac lead to a position where the inflatable balloon is proximate to the perforation” as now recited in amended claim 1. Examiner respectfully disagrees. Berger discloses the inflatable balloon (50) is configured to receive the inflation fluid from the second lumen (for example, see paragraph 100 describing, and Figure 4 illustrating, the inflation lumen 36 being in “fluidic” connection with the balloon lumen 52) such that the inflatable balloon (50) is configured to be inflated to occlude a perforation during removal of an implanted lead from a patient (inflatable balloon 50 is inflatable as claimed thus is capable of being inflated to occlude a perforation during removal of an implanted lead from a patient), wherein the first lumen (32) is configured to receive the implanted cardiac lead such that the catheter shaft (30) is configured to be advanced along the implanted cardiac lead to a position where the inflatable balloon (50) is proximate to the perforation (the first lumen 32 is open through the distal end of the catheter shaft 30 thus is capable of receiving an implanted cardiac lead such that the catheter shaft 30 is capable of being advanced along the implanted cardiac lead to a position where the inflatable balloon 50 is proximate to a perforation). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US Pub. No. 2013/0345628).
Berger discloses a device comprising a catheter shaft (30; for example, see Figure 8) having a first lumen (32) and a second lumen (36), wherein the second lumen (36) is configured to receive an inflation fluid (for example, see paragraph 100 describing the inflation lumen 36 being in “fluidic” connection with the balloon lumen 52), and an inflatable balloon (50) carried by the catheter shaft (for example, see Figure 4), wherein the inflatable balloon (50) is configured to receive the inflation fluid from the second lumen (for example, see paragraph 100 describing, and Figure 4 illustrating, the inflation lumen 36 being in “fluidic” connection with the balloon lumen 52) such that the inflatable balloon (50) is configured to be inflated to occlude a perforation during removal of an implanted lead from a patient (inflatable balloon 50 is inflatable as claimed thus is capable of being inflated to occlude a perforation during removal of an implanted lead from a patient), wherein the first lumen (32) is configured to receive the implanted cardiac lead such that the catheter shaft (30) is configured to be advanced along the implanted cardiac lead to a position where the inflatable balloon (50) is proximate to the perforation (the first lumen 32 is open through the distal end of the catheter shaft 30 thus is capable of receiving an implanted cardiac lead such that the catheter shaft 30 is capable of being advanced along the implanted cardiac lead to a position where the inflatable balloon 50 is proximate to the perforation). 
The intended use recited in the preamble (“for occluding a perforation in a superior vena cava”) has been considered but deemed not to impose any structural difference between the claimed invention and Berger’s device. Berger’s device is structured as claimed and thus is capable of being used for occluding a perforation in a superior vena cava as claimed if so desired.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. as applied to claim 1 above, and further in view of Owens et al. (US Patent No. 6,902,571).
Berger fails to disclose the working length and inflated diameter of the inflatable balloon. Owens also discloses a balloon catheter comprising an inflatable balloon (24). Owens teaches the inflatable balloon comprises a working length of about 8 mm to about 80 mm, which overlaps the claimed range of about 65 mm to about 80 mm (for example, see column 11, lines 43-45) and the inflatable balloon comprises an inflated diameter of about 1.5 mm to about 20 mm, which overlaps the claimed range of about 20 mm to about 25 mm (for example, see column 11, lines 45-46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Berger’s inflatable balloon with a working length of about 8 mm to about 80 mm and an inflated diameter of about 1.5 mm to about 20 mm as taught by Owens. Doing so would yield a balloon sized to sufficiently cover a working area within a bodily lumen when inflated. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger’s modified inflatable balloon from a working length of about 8 mm to about 80 mm to a working length of about 65 mm to about 80 mm and from an inflated diameter of about 1.5 mm to about 20 mm to an inflated diameter of about 20 mm to about 25 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al.
Berger discloses the claimed invention as recited in amended claim 1, but fails to expressly disclose the height and width of the second lumen as recited in claims 4-6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Berger’s device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s device would not operate differently with the claimed second lumen width and height as the second lumen is used to inflate the balloon and Berger’s device would function appropriately having the claimed height and width for the second lumen as it will still enable inflation of the inflatable balloon. Further, applicant places no criticality on the values claimed, indicating simply that the width and height of the second lumen “may” be the claimed values (specification pp. [0232]).

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. as applied to claim 1 above, and further in view of Donlon et al. (US Patent No. 6,010,531).
Since claims 7-19 now depend from new claim 20, new claim 20 will be addressed first. Regarding claim 20, Berger further discloses the catheter shaft comprises an outer diameter (for example, see Figure 8), wherein the outer diameter is about 2 mm (for example, see paragraph 109). Berger fails to disclose the cross-sectional area of the second lumen, thus fails to disclose the second lumen includes a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2. Donlon also discloses a balloon catheter (for example, see Figure 4) comprising an inflatable balloon (64) configured to receive inflation fluid from an inflation lumen (86). Donlon teaches the inflation lumen (86) includes a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2, which overlaps the claimed range of between 0.65 mm2 and 1.90 mm2, (for example, see column 14, lines 32-37) in order to allow saline or other inflation fluid to be delivered at flow rates sufficient to inflate the balloon (64) in less than about 10 seconds (for example, see column 14, lines 32-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Berger’s second lumen (inflation lumen 36) with a cross-sectional area at a location along a length of the catheter shaft of about 1-3 mm2  as taught by Donlon. Doing so would yield an inflation lumen that is large enough to inflate the inflatable balloon as quickly as possible. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger’s modified second lumen (inflation lumen 36) cross-sectional area at a location along a length of the catheter shaft from 1-3 mm2  to between 0.65 mm2 and 1.90 mm2 as claimed since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Berger as modified discloses the cross-sectional area of the second lumen (36) comprises a crescent shape (for example, see Berger’s Figure 8).
Regarding claims 8-10, Berger as modified discloses the second lumen having a cross-sectional area at a location along a length of the catheter shaft between 0.65 mm2 and 1.90 mm2 as claimed. However, Berger as modified fails to expressly disclose the height and width of the second lumen. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the second lumen of Berger’s modified device with a width of about 1.8 mm and a height of about 0.75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed second lumen width and height, and since the second lumen has a cross-sectional area within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed height and width for the second lumen. Further, applicant places no criticality on the values claimed, indicating simply that the width and height of the second lumen “may” be the claimed values (specification pp. [0232]).
Regarding claim 11, Berger as modified by Donlon discloses the cross-sectional area of the second lumen is about 1 mm2 (for example, see Donlon’s column 14, lines 32-37 disclosing about 1-3 mm2).
Regarding claims 12 and 13, Berger as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 8). However, Berger as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Berger’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range/value claimed, indicating simply that the radius “may” be the claimed range/value (specification pp. [0321]).
Regarding claim 14, Berger as modified discloses the first lumen (32) and the second lumen (36) are non-concentrically disposed within the catheter shaft (for example, see Berger’s Figure 8).
Regarding claims 15-16, Berger as modified discloses the crescent shape provides the cross-sectional area with a crescent-like cross-sectional shape (for example, see Figure 8). However, Berger as modified fails to expressly disclose the radius of the crescent-like cross-sectional shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the crescent-like cross-sectional shape of Berger’s modified device with a radius of about between 0.50 mm to 1.50 mm, or about 1 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed radius, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range/value claimed, indicating simply that the radius “may” be the claimed range/value (specification pp. [0321]).
Regarding claim 17, Berger as modified discloses the catheter shaft (30) comprises a first wall portion between the first lumen (32) and the outer diameter (for example, see Figure 8), wherein the first lumen (32) is sized to receive a guidewire. Berger as modified fails to disclose expressly that the first lumen is sized such that the thickness of the first wall portion is about 0.15 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized Berger’s first lumen to yield a first wall portion thickness of about 0.15 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed wall thickness, and since a guidewire is intended to reside in the first lumen of Berger’s modified device, the device would function appropriately having the claimed wall thickness. Furthermore, applicant places no criticality on the value claimed, indicating simply that the wall thickness “may” be the value claimed (specification pp. [0231]).
Regarding claim 18 and 19, Berger as modified discloses the catheter shaft comprises a second wall portion between the second lumen (36) and the outer diameter (for example, see Figure 8; see rejection of claim 17 above regarding the thickness of the “first wall portion” recited in claim 19). Berger as modified fails to disclose expressly that the second lumen is sized such that the thickness of the second wall portion is about 0.15 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized Berger’s second lumen to yield a second wall portion thickness of about 0.15 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, Berger’s modified device would not operate differently with the claimed wall thickness, and since the cross-sectional area is within the claimed range for inflating the balloon as quickly as possible as taught by Donlon, the device would function appropriately having the claimed wall thickness. Furthermore, applicant places no criticality on the value claimed, indicating simply that the wall thickness “may” be the value claimed (specification pp. [0233]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 13, 2022